           Case 1:18-cv-00849-RP Document 15 Filed 03/25/19 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

U.S. PASTOR COUNCIL,                                 §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                1:18-CV-849-RP
                                                     §
CITY OF AUSTIN and SARETA DAVIS,                     §
In her official capacity as Chair of the Austin      §
Human Rights Commission;                             §
                                                     §
                Defendants.                          §

                                         FINAL JUDGMENT

        On March 19, 2019, the plaintiff dismissed without prejudice all claims against the

defendants in this case pursuant to Federal Rule of Civil Procedure 41. As nothing remains to

resolve, the Court renders Final Judgment pursuant to Federal Rule of Civil Procedure 58.

        IT IS ORDERED that the case is CLOSED.

        IT IS ORDERED that each party bear its own costs.

        SIGNED on March 25, 2019.




                                                  ROBERT PITMAN
                                                  UNITED STATES DISTRICT JUDGE
